Case 1:19-md-02902-RGA Document 506 Filed 06/15/21 Page 1 of 2 PageID #: 7145




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


  In re Sitagliptin Phosphate (’708 & ’921)          C.A. No. 19-md-2902-RGA
  Patent Litigation


  MERCK SHARP & DOHME CORP.,

                        Plaintiff,
                                                     C.A. No. 20-949-RGA
         v.                                          C.A. No. 20-1099-RGA

  AUROBINDO PHARMA LIMITED and
  AUROBINDO PHARMA USA, INC.,

                        Defendants.


  MERCK SHARP & DOHME CORP.,

                        Plaintiff,
                                                     C.A. No. 19-319-RGA
         v.

  SUN PHARMACEUTICAL INDUSTRIES
  LTD.,

                        Defendant.


              NOTICE OF REMOTE DEPOSITION OF S. CRAIG DYAR, PH.D.

       PLEASE TAKE NOTICE that, pursuant to Federal Rules of Civil Procedure 30 and 45,

Plaintiff Merck Sharp & Dohme Corp. (“Merck”), by and through its counsel, will take the

deposition upon oral examination of S. Craig Dyar, Ph. D. remotely on June 18, 2021 at 9:00

a.m. EST by video or other means, or as otherwise mutually agreed upon by counsel.
Case 1:19-md-02902-RGA Document 506 Filed 06/15/21 Page 2 of 2 PageID #: 7146




        The deposition will be taken before a court reporter or other person authorized by law to

administer oaths and be recorded by stenographic means, and/or sound-and-video means, and will

continue from day to day until completed. You are invited to attend and participate.




 Dated: June 15, 2021

                                                    McCARTER & ENGLISH, LLP

 OF COUNSEL:                                         /s/ Daniel M. Silver
                                                    Michael P. Kelly (#2295)
 Bruce R. Genderson                                 Daniel M. Silver (#4758)
 Jessamyn S. Berniker                               Alexandra M. Joyce (#6423)
 Stanley E. Fisher                                  Renaissance Centre
 Alexander S. Zolan                                 405 N. King Street, 8th Floor
 Elise M. Baumgarten                                Wilmington, DE 19801
 Shaun P. Mahaffy                                   (302) 984-6300
 Anthony H. Sheh                                    mkelly@mccarter.com
 Jingyuan Luo                                       dsilver@mccarter.com
 Sarahi Uribe                                       ajoyce@mccarter.com
 Jihad Komis*
 WILLIAMS & CONNOLLY LLP                            Attorneys for Plaintiff
 725 Twelfth Street, N.W.                           Merck Sharp & Dohme Corp.
 Washington, DC 20005
 T: (202) 434-5000
 F: (202) 434-5029
 bgenderson@wc.com
 jberniker@wc.com
 sfisher@wc.com
 azolan@wc.com
 ebaumgarten@wc.com
 smahaffy@wc.com
 asheh@wc.com
 jluo@wc.com
 suribe@wc.com
 jkomis@wc.com

 *Admitted only in Michigan. Practice
 supervised by D.C. Bar members pursuant
 to D.C. Court of Appeals Rule 49(c)(8).



                                                2

ME1 36758843v.1
